DETAILED ACTION
Applicant’s arguments/amendments in the response filed 7/18/2022 are acknowledged and entered into the record.
Accordingly, Claims 142-149, 151-162, 164, 166-169 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 142-147, 151-162, 164, 166-169 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (WO/2001/009162) in view of Nakagawa et al. (PgPub 20080248011) and Kingsbury (US Patent 8,163,503).
The claims are drawn to methods comprising administering an anti-HIDE1 antibody comprising an Fc domain to a patient. The other limitations regarding “immune response” recited in the instant claims are inherent features that would be achieved by meeting the limitation of the only active method step: administering an anti-HIDE1 antibody comprising an Fc domain. 
Fraser et al. teach TANGO proteins, specifically TANGO 339 and 353, and antibodies which bind to TANGO 353 as well as methods to treat a subject having a disease or disorder characterized by aberrant activity of a TANGO polypeptide/protein.  Fraser et al. disclose “making an antibody that specifically recognizes TANGO 339 and 353”. Fraser et al. discloses B cell cancers stimulated by TNF and myeloid leukemia, are associated with aberrant TANGO 353 expression and lists several cancers, including cervical cancer, associated to TANGO 339.  Fraser et al. disclose “For TANGO 353 or modulators thereof, biological activities include, e.g., (1) the ability to modulate development, differentiation, proliferation and/or activity of immune cells, such as lymphocytes (e.g., T cells and B cells); (2) ability to modulate cell proliferation, e.g., abnormal cell proliferation;(3) the ability to modulate intracellular signaling cascades (e.g., signal transduction cascades); (4) the ability to modulate intercellular signaling (e.g., in the immune system); (5) ability to modulate cell-cell interactions and/or cell-extracellular matrix interactions; and (6) the ability to modulate, protein-protein interactions (e.g., homophilic and/or heterophilic), and protein-ligand interactions, e.g. , in receptor-ligand recognition.” Fraser et al. disclose antibodies can be conjugated to therapeutic moieties and can be administering alone or in combination with cytotoxic factors (ie. platinum based agents), chemotherapeutic drugs, cytotoxins, and radioactive labels. 
Nakagawa et al. teach the human HIDE1 has a sequence 100% identical to that of TANGO 353 (see paragraph [0017]). Nakagawa et al. teach antibodies which bind to HIDE1 and methods for activating lymphocytes by contacting a blood sample from a patient with an antibody which binds to HIDE1, collecting lymphocytes that do not bind to anti-HIDE1 and then using the collected, activated lymphocytes to treat a tumor or infections disease (see claims 19 and 21 of Nakagawa). Nakagawa et al. further discloses “cells that can be used to treat and prevent cancers, viral infections, spinal cord damage, and various other diseases for which the administration of monocytes, macrophages, dendritic cells, or lymphocytes is effective, can be prepared efficiently by using an antibody that recognizes an HIDE1 marker of the present invention. Human HIDE1 may be involved in the differentiation and/or growth of monocytes, and may also be involved in myelocytic leukemias” (see paragraph [0199]).
Kingsbury teach isolated TANGO polypeptides/proteins, including TANGO 353, and antibodies which bind to polypeptides of the invention such as monoclonal or polyclonal antibodies. Kingsbury disclose “TANGO 353 associated disorders can include TNF related disorders (e.g., acute myocarditis, myocardial infarction, congestive heart failure, T cell disorders (e.g., dermatitis, fibrosis)), immunological differentiative and apoptotic disorders (e.g., hyper-proliferative syndromes such as systemic lupus erythematosus (lupus)), and disorders related to angiogenesis (e.g., tumor formation and/or metastasis, cancer). Modulators of TANGO 353 expression and/or activity can be used to treat such disorders.” 
The references cited do not teach actual production of antibodies which bind to HIDE1 (TANGO 353). However, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make antibodies that bind to HIDE1 (TANGO 353) and use them in methods of treatment based on the teachings of Fraser et al., Nakagawa et al., and Kingsbury. The Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated, the manufacture of antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. App. & Int. 1990). Thus given the isolated antigen of HIDE1 (TANGO 353), it would have been prima facie obvious to make monoclonal antibodies which bind HIDE1 (TANGO 353). One would have been motivated to produce monoclonal antibodies against HIDE1 (TANGO 353) given the cited references specifically suggests making the antibodies for purposes of diagnostic, research, and therapeutic methods to modulate TANGO 353 (HIDE1) activity.

Response to Arguments
Applicants argue in the response filed 7/18/2022 Fraser et al. does not “reduce to practice or even prophetically describe any anti-HIDE1 antibodies with an Fc domain” and discloses only “the use of hypothetical ‘intact antibod[ies]’ or Fab or F(ab’)2 fragments to bind to the various different target polypeptides disclosed in the application…without any specific recitation of HIDE1 or an Fc domain.” Applicants make similar arguments against Kingsbury et al. and the antibodies taught “are hypothetical at best.” Applicants further argue “the combination of Fraser et al., Kingsbury et al., and Nakagawa et al. fail to provide the reasonable expectation of success required for a prima facie conclusion of obviousness against the instant claims” because they do not provide a reasonable expectation of success upon the combination. Applicants argue Fraser et al. merely speculates “modulating activity of an alleged anti-HIDE1 antibody” and does not provide reasonable expectation for success and Kingsbury et al. has the same defects. Applicants point to the disclosure in Nakagawa et al. that the HIDE1 antibody is used as a negative selection method and the antibody itself is not used as a therapeutic molecule to increase an immune response in the patient. Applicants again point to four distinct anti-HIDE1 antibodies with an Fc domain increased an immune response. These arguments have been carefully considered but not found to be persuasive.
All three references, Fraser et al., Nakagawa et al. and Kingsbury et al. disclose making and using antibodies directed towards HIDE1 target protein (ie: TANGO 353). It is also noted, Nakagawa et al. does in fact make and use anti-HIDE1 antibodies (see Figs 4-10). The MPEP, section 2121 (see also MPEP § 716.07) states that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. Additionally, a prior art reference provides an enabling disclosure if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling" Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122. Therefore, the burden is shifted to applicant to provide evidence that antibodies described in the prior art references, all of which will contain an Fc domain, would not interact with an Fcy receptor and increase an immune response as instantly claimed. IgG antibodies have one of the most thoroughly characterized structures in biology. Therefore, although the prior art references cited may not explicitly disclose interaction of the Fc domain with the Fc gamma receptor, it is well known in the antibody art (see Schroeder and Cavacini, J. of Allergy and Clinical Immunology, Vol. 125, Issue 2, Suppl 2, Feb 2010, pgs S41-S52) that the disclosure of such an antibody would be fully enabled and operable as having an Fc domain which interacts with an Fcy receptor and therefore would inherently increase an immune response when administered as instantly claimed with a reasonable expectation of success based on the teachings of using “modulators” of TANGO 353 to treat related disorders taught by Fraser et al. and Kingsbury et al.
It is again noted, Applicants have stated on the record that the instantly claimed anti-HIDE1 antibodies used in the methods of treatment are not structurally different than the structure of antibodies well known in the art which typically contain an Fc domain. Therefore, antibodies produced to bind TANGO 353,  as outlined in the rejection above, would inherently comprise an Fc domain that would interact with FcyR on immune effector cells.  Again, the MPEP § 2112 states:  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  The rejection of record is hereby maintained.

Conclusion
Claims 142-147, 151-162, 164, 166-169 are rejected.
Claims 148-149 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643